Citation Nr: 1760137	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right ankle disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 2000 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2008, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in September 2010.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In February 207, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, his bilateral elbow, bilateral wrist, bilateral hand, and bilateral ankle disabilities are the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a right elbow disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a left wrist disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a right wrist disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a left hand disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a right hand disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran filed his service connection claims in August 2007, upon separation from service.  He asserts that his bilateral elbow, bilateral wrist, bilateral hand, and bilateral ankle disabilities are due to his active service.

Based on the Veteran's claim, the Board sent his appeal for an expert medical opinion.  In May 2017, a VA rheumatologist reviewed the Veteran's claims file and opined that the Veteran's bilateral elbow, bilateral wrist, bilateral hand, and bilateral ankle disabilities were at least as likely as not due to his active service.  The examiner reported that joint hypermobility syndrome could be worsened by recurrent use/trauma to the affected joints.

The opinion of the VA rheumatologist is given great probative weight as he reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran's bilateral elbow, bilateral wrist, bilateral hand, and bilateral ankle disabilities were at least as likely as not due to his active service.

Having weighed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  Accordingly, the Veteran's claim for service connection for bilateral elbow, bilateral wrist, bilateral hand, and bilateral ankle disabilities are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a left elbow disability is granted.

Service connection for a right elbow disability is granted.

Service connection for a left wrist disability is granted.

Service connection for a right wrist disability is granted.

Service connection for a left hand disability is granted.

Service connection for a right hand disability is granted.

Service connection for a left ankle disability is granted.

Service connection for a right ankle disability is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


